141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patricia Peters, Plaintiff--Appellant,v.Marvin RUNYON, in his official capacity as PostmasterGeneral of the United States, Defendant--Appellee,Pat Barba, in her individual and official capacity asManager of Customer Service, Kansas City Area United StatesPostal Service;  James Wood, in his individual and officialcapacity as Postmaster, Kansas City, Missouri;  PhilStabler, in his individual and official capacity as Managerof Customer Service, Kansas City Area, United States PostalService, Defendants.
No. 97-3344.
United States Court of Appeals, Eighth Circuit.
Submitted March 10, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The District Court1 dismissed plaintiff's employment-discrimination complaint for lack of subject matter jurisdiction.  Plaintiff appeals.  Finding no error of law, we affirm on the basis of the District Court's thorough and well-reasoned opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri